 
[header.jpg]
 
EXECUTIVE SEVERANCE AGREEMENT
 
BETWEEN
 
PETER J. MUNDY
 
AND
 
INTELLICHECK MOBILISA, INC.
 
This Executive Severance Agreement (this “Severance Agreement”) is made and
entered into this 16 day of November, 2010 by and between Peter J. Mundy (the
“Executive”) and Intellicheck Mobilisa, Inc. (the “Company”), a Delaware
corporation.
 
WHEREAS, the Compensation Committee (the “Compensation Committee”) of the Board
of Directors of Company (the “Board”) recognizes that the possibility of the
involuntary termination of Executive’s employment by Company (or a successor) or
a material change by Company (or a successor) to the terms of Executive’s
employment, including in connection with a change in control of Company, can
result in significant distractions to Executive;
 
WHEREAS, the Compensation Committee presently considers the continued service of
Executive to be in the best interest of Company and its stockholders and desires
to assure the continued services of Executive on behalf of Company on an
objective and impartial basis and without distraction or conflict of interest;
 
NOW, THEREFORE, the parties hereby agree as follows:
 
This Severance Agreement is intended solely to set out the parties’
understanding with respect to the possible termination of Executive’s employment
by Company without Cause (as defined below) or Executive’s possible resignation
of employment for Good Reason (as defined below), including in connection with
any Change in Control (as defined below) of Company, and is not intended to
constitute a contract of employment for any period of time.  Executive
understands that he is, and following the execution of this Severance Agreement
remains, an at-will employee of Company and his employment may be terminated by
Company at any time with or without cause or notice.
 
1.            Term of Severance Agreement.  This Severance Agreement shall be
effective from the date of its execution until the second anniversary of its
execution, at which time it shall terminate and have no continuing effect unless
Executive and an authorized representative of Company agree in writing to an
extension of its term.


2.           Termination of Employment.  Executive’s employment may be
terminated at any time, subject to any applicable provision in this Agreement:


 
•
by Company with or without Cause;



 
•
in the event of the death or Total Disability (as defined below) of
Executive; or



 
•
by Executive’s resignation with or without Good Reason.

 
3.           Termination with Cause or Resignation without Good Reason.  If
Executive’s employment is terminated by Company with Cause or by Executive
without Good Reason, Executive will receive the following payments and benefits
(any amounts payable under this section will be paid on the next regular payroll
date following the termination):


[footer.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
[header.jpg]


 
•
payments of base salary, any earned but unpaid quarterly incentive award for any
prior completed quarter, and reimbursement for any legitimate business expenses
incurred by Executive prior to the date of termination;



 
•
payments for any accrued but unused vacation time; and



 
•
any benefits due through the date of termination as provided under Company’s
benefit plans.



4.           Termination without Cause or Resignation for Good Reason.  If
Executive’s employment is terminated by Company without Cause or if Executive
resigns with Good Reason, Executive will be entitled to receive the following
payments and benefits (“Severance Benefits”), provided that Employee shall not
be entitled to receive any of the Severance Benefits unless he executes and does
not revoke a full release of claims against Company, in form and substance
reasonably acceptable to Company, within forty-five (45) days following the
effective date of the termination of his employment:


(A)  a gross amount equal to 1.99 years of Executive’s base salary at the rate
in effect at the date of termination, less applicable withholdings and
deductions;


(B)  a gross amount equal to any quarterly bonus target applicable to Executive
during the quarter in which his employment is terminated and, if Executive is
terminated following the end of a completed quarter but prior to the
determination of any bonus for that quarter, a bonus in a gross amount equal to
the target bonus applicable to that quarter;


(C)  accelerated vesting of all outstanding but unvested stock options, which
will remain exercisable for a period of no less than three (3) months after
termination (unless subject to a Company imposed black out period, which will
extend the exercise period), subject to the maximum original term of such
options, and the lapse of all restrictions on stock based awards (such as
restricted stock awards); and


(D)  for a period of up to twelve (12) months or, if shorter, until such time as
Executive becomes eligible for health benefits provided by a subsequent
employer, Company will (i) either directly pay Executive’s monthly premiums for
continuation of health coverage pursuant to COBRA (including medical, dental and
vision benefits, if Executive is covered under such benefits at the time of the
termination of his employment) or provide to Executive a monthly payment in an
amount equivalent to Executive’s monthly premiums for such COBRA coverage and
(ii) provide monthly premium payments or an amount equivalent to the
then-existing monthly premiums on Executive’s term life insurance.


One-half of the severance payments described in (A) and (B) above will be paid
to Executive within forty-five (45) days following the effective date of the
termination of Executive’s employment, with the remainder to be paid on the next
business day after the six-month anniversary of the employment termination date,
provided, however, that if at the time of termination of employment Executive is
a “specified employee” pursuant to Section 409A(a)(2)(B)(i) of the Internal
Revenue Code, no payment will be made earlier than the six-month anniversary of
the termination date, and the full amount of the payment will be made on the
next business day after the six-month anniversary of the termination date.


5.           Change in Control.  If Executive’s employment is terminated by
Company prior to the effective date of a Change in Control and Executive can
reasonably demonstrate that the termination was not for Cause (as defined
above), but rather was at the request of a third party who has taken steps
reasonably calculated to effect the Change in Control or otherwise arose in
anticipation of or as a result of a Change in Control, Executive will be
entitled to the Severance Benefits described above.  However, the mere
occurrence of any Change in Control will not entitle Executive to any payments
or benefits pursuant to this Severance Agreement.


[footer.jpg]
 
 
 

--------------------------------------------------------------------------------

 


[header.jpg]


6.               Definitions.  For the exclusive purposes of this Severance
Agreement:


“Cause” means Executive’s:  (i) gross negligence in the performance of his
duties or willful failure to substantially perform his reasonably assigned
duties as an officer of Company, which has not been Cured (as defined below) by
Executive within thirty (30) days of receipt of written notification from
Company of such negligence or failure; (ii) breach of Company’s Board-approved
material corporate policies designed to prevent violations of law, such as,
without limitation, Company’s Insider Trading Policy; (iii) material breach of
the Employee Invention Assignment and Confidentiality Agreement between
Executive and Company (attached hereto as Exhibit A) or any other agreement
between Executive and Company; (iii) conviction, or plea of nolo contendre to a
charge, of a felony; (iv) threats or acts of violence in the workplace or in the
course and scope of any business activity, or unlawful harassment of any
employee or independent contractor of Company; or (v) engagement in fraud,
theft, embezzlement, or material dishonesty in connection with the business of
Company.  Moreover, for purposes of this Agreement, Executive’s death or Total
Disability shall constitute “Cause” for termination of his employment by
Company.


“Good Reason” means any of the following events or circumstances that occur
without Executive’s written consent (which has not been Cured by Company within
thirty (30) days after receipt of written notification of the event or
circumstance from Employee):  (i) the alteration of Executive’s position (except
as a result of Executive’s physical or mental illness or incapacity) in a way
that significantly changes his status, authority, daily routine responsibilities
or reporting relationships and thereby creates a material diminution in his
position; (ii) a relocation of Executive’s principal base of employment to more
than forty (40) miles from Woodbury, New York; (iii) a material reduction in
Executive’s base salary and/or target bonus opportunity in effect at the time of
execution of this Severance Agreement, unless such reduction is part of a salary
and/or bonus opportunity reduction program affecting senior executives of
Company generally; (iv) a material reduction of Executive’s aggregate employee
benefits below the aggregate level available to Executive at the time of the
execution of this Severance Agreement, unless any such reduction in employee
benefits results from Company changing its benefit plans or arrangements
applicable to other similarly situated employees of Company in addition to
Executive or unless the change results from Executive failing to take
appropriate steps to obtain benefits or satisfy eligibility requirements (e.g.,
not submitting benefit forms during open enrollment period or otherwise
satisfying eligibility requirements); or (v) in the event of a Change in
Control, (a) Company fails to obtain agreement from the successor to Company to
either assume the Company’s obligations under this Severance Agreement or enter
into an agreement with Executive providing sufficient incentives for Executive
to waive any rights he may have pursuant to this Severance Agreement and (b)
Executive does not receive or accept an offer of employment with the successor.


“Cured” means, with respect to a party’s conduct, that within the applicable
time period its effect is reversed to the extent it is capable of being reversed
and the conduct ceases to continue; provided, however, that conduct shall be
deemed to be unable to be “cured” if such conduct (i) has had or would have,
individually or in the aggregate, a material adverse effect on Company, taken as
a whole, or (ii) is the substantially the same as prior conduct by the party
that was previously cured after written notification.


“Total Disability” means the absence of Executive from Executive’s duties with
Company on a full-time basis for ninety (90) consecutive business days as a
result of incapacity due to mental or physical illness which renders Executive
unable to perform the essential functions of his position and is determined to
be total and permanent by a physician selected by Company and acceptable to
Executive (such agreement as to acceptability not to be withheld unreasonably).


“Change in Control” means:
 



 
• 
an acquisition of 50% or more of (i) the then-outstanding common stock or (ii)
the combined voting power of the then-outstanding securities entitled to vote
for directors by any person (but not including a restructuring or
recapitalization by Company or an acquisition by a Company-sponsored employee
benefit plan);




 
•
a time when the continuing directors (that is, the directors who were serving
when the severance agreement was executed or their duly recommended or endorsed
successors) do not constitute a majority of the Board of Directors;

 
[footer.jpg]
 
 
 

--------------------------------------------------------------------------------

 


[header.jpg]
 

 
• 
a business combination (such as a merger, consolidation, reorganization, or sale
of all or substantially all of Company’s assets), unless, following the business
combination, the beneficial owners of Company’s securities continue to
beneficially own a majority of the outstanding securities of the resulting
entity and this ownership is substantially in the same proportion as their
ownership before the transaction; or




 
• 
approval by Company’s stockholders of a complete liquidation or dissolution of
Company.



7.           Assignment.  This Agreement is personal to Executive and shall not
be assignable by Executive.  In the event of a Change in Control, Company may
assign its rights and obligations hereunder to a successor company.  All of the
terms and provisions of this Agreement shall be binding upon and shall inure to
the benefit and be enforceable by the parties hereto and any applicable
successor to Company.


8.           Notices.  Any notice required or permitted by this Agreement will
be in writing and delivered in person, sent by documented overnight delivery
service, or mailed by certified or registered mail, postage prepaid, to the
appropriate party at the last known address, or to such other address as the
parties may hereafter designate to the other in writing.  If notice is mailed,
such notice shall be effective upon mailing, or if notice is personally
delivered, it shall be effective upon receipt.


9.           Severability.  In the event that any provision of this Agreement or
compliance by any of the parties with any provision of this Agreement shall
constitute a violation of any law, or be deemed unenforceable or void, then such
provision shall be deemed modified to the extent necessary so that it is
enforceable to the fullest extent permitted by law.  If such modification is not
possible, said provision shall be severable from the remaining provisions of
this Agreement, which provisions shall remain binding on the parties.


10.         Entire Agreement; Nonwaiver.  This Agreement contains the entire
agreement of the Parties as to the subject of Executive’s potential entitlement
to any severance payments or other benefits in connection with the termination
of his employment, and supersedes any prior or contemporaneous oral or written
statements or understandings, whether express or implied, by or between the
parties as to this subject.  This Agreement may be changed only by an agreement
in writing signed by both parties.  Failure of Company to insist upon strict
adherence to any provision of this Agreement or to enforce any provision, on one
or more occasions, will not be deemed to be a waiver of its right to enforce any
provision in the future.


11.         Governing Law/Jurisdiction.  This Severance Agreement will be
governed by and construed in accordance with the laws of the State of
Washington, excluding its choice of law provisions.  The parties irrevocably and
unconditionally agree to submit any legal action or proceeding relating to this
Agreement to the courts of the State of New York located in Nassau or the courts
of the United States located in the Southern District of New York and, in any
such action or proceeding, consent to the jurisdiction of such courts and waive
all objections as to venue.


12.         Attorneys’ Fees.  If any action or proceeding is commenced to
construe or enforce this Severance Agreement or the rights and duties of the
parties hereunder, the party prevailing in such action will be entitled to
recover from the other party its reasonable attorneys’ fees and costs in that
action or proceeding.


13.         Counterpart Signatures.  This Agreement may be executed in two
executed counterparts, each of which will be deemed an original and will bind
the signatory, but both of which together will constitute but one and the same
instrument.
 
IN WITNESS WHEREOF, the parties hereto have executed this Severance Agreement as
of the day and year first written above.
 
[footer.jpg]
 
 
 

--------------------------------------------------------------------------------

 


[header.jpg]



 
INTELLICHECK MOBILISA, INC.
           
By:
/s/ John W. Paxton
     
Name:  John W. Paxton
     
Title: Chairman
           
EXECUTIVE:
           
By:
/s/ Peter J. Mundy
     
Name:  Peter J. Mundy
     
Title:  Chief Financial Officer
 



[footer.jpg]
 
 
 

--------------------------------------------------------------------------------

 

